Citation Nr: 0837034	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
June 1976 to March 1980 and from April 1982 to October 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  There is no evidence or allegation that the veteran was 
involved in combat, nor is there any independent evidence 
corroborating the occurrence of a specific in-service 
stressor which could serve as the basis for a diagnosis of 
PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In March 2005, VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter asked that he fill out a questionnaire 
specific to PTSD, and informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, a March 2006 letter 
described how VA calculates disability ratings and effective 
dates.  


The Board finds that the contents of the March 2005 and March 
2006 letters satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, including the requirements set forth by 
the Court in Dingess, supra.  In addition, the March 2006 
rating decision, April 2007 SOC, and July 2007, October 2007 
and January 2008 SSOCs explained the basis for the RO's 
action, and the SOC and SSOCs provided him with additional 
60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2007). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in supporting a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual M21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  

Where there is no combat experience, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based upon a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, the veteran is claiming entitlement to 
service connection for PTSD.  Specifically, he claims in his 
April 2005 Statement in Support of Claim that, while 
stationed in Beirut, he saw an airport and planes which had 
been damaged or destroyed by gunfire or bombs.  He said he 
felt unsafe while standing guard with an unloaded weapon, and 
that he had nightmares about the Beirut military headquarters 
being bombed before the October 1983, bombing actually 
occurred.

First, the Board considers whether the veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The veteran's service treatment records (STRs) are negative 
for any manifestation of mental health or PTSD symptoms or 
diagnoses.  Following service, however, the veteran was 
psychiatrically hospitalized at the Durham VA Medical Center 
from November 22, 2004, to November 26, 2004.  He reported 
symptoms of insomnia, depression, auditory hallucinations 
telling him to kill himself and his family, intermittent 
visual hallucinations, and rapid weight loss.  It was during 
this hospitalization that the veteran was initially diagnosed 
with PTSD, among other psychiatric disorders including 
chronic schizophrenia and depression.  It appears that the 
PTSD diagnosis meets the criteria of 38 C.F.R. § 4.125(a).  

Next, the Board considers whether the above diagnosis of PTSD 
can be related to service, that is, whether there is credible 
supporting evidence that one or more claimed in-service 
stressors occurred to support a PTSD diagnosis.  

The veteran's personnel records - specifically, his DD Form 
214, his Chronological Record of Service, and his U.S. Marine 
Corps Fitness Reports - do not show, nor is there any 
allegation, that the veteran was engaged in combat.  
Therefore, the veteran's lay statements as to any in-service 
stressor cannot be accepted without further corroboration 
through independent evidence.  Doran, 6 Vet. App. at 288-89. 

In his April 2005 Statement in Support of Claim, the veteran 
asserts that in December 1982 he was stationed at an old 
airport in Beirut, Lebanon, on a peacekeeping mission.  He 
said that looking at the planes and airport damaged by bombs 
was depressing.  He was given an empty rifle with which to 
stand guard, and was told that they did not need ammunition 
because they were there to keep peace.  He described this as 
being very stressful.  He began having nightmares about the 
military headquarters in Beirut being destroyed, about 
injured Marines calling out for help, and dead bodies 
everywhere.  He told his fellow Marine, Lance Corporal G. L., 
and eventually his commanding officer, about these 
nightmares, stating that he believed the nightmares would 
come to fruition.  Because of these nightmares and his high 
level of stress, the veteran states he was sent to Camp 
Lejeune in March 1983, and was eventually discharged from the 
U.S. Marine Corps against his will, as a conscientious 
objector.  

The veteran's DD Form 214 for his second period of active 
service shows he served as a shore party specialist and 
received a Sea Service Deployment Ribbon.  In addition, his 
Chronological Record of Service confirms that the veteran was 
on Temporary Assigned Duty from December 1982 to March 1983, 
the dates the veteran avers he was stationed in Lebanon.  

Contained in the file is a Formal Finding by the RO on a lack 
of information required to verify the stressors claimed by 
the veteran.  Specifically, the RO stated that general 
stressors, especially feelings of death or helplessness, are 
not verifiable through combat record, and that feeling fear 
or seeing dead bodies are not the types of events that are 
recorded in existing combat records.  Thus, the RO determined 
the information it obtained was insufficient to send to the 
U.S. Armed Services Center for Unit Records Research, and 
that any further efforts to obtain the required stressor 
information would be futile.

Also contained in the claim file is a notarized letter from 
G. L., who served in Lebanon with the veteran.  He stated 
that, when stationed in Lebanon, they encountered holes in 
the airport terminal building from previous attacks, and that 
they heard guns firing at night.  G. L. confirmed that they 
were given weapons without ammunition.  He noticed that, 
after arriving in Lebanon, the veteran became very nervous 
and seemed to be stressed out.  One day, according to G. L., 
he convinced the veteran to go see the chaplain, and upon the 
veteran's return, he informed G. L. that the commanding 
officers were sending him back to the ship until he could be 
transferred to Camp Lejeune.  

Based on the veteran's statements and those of his fellow 
Marine, G. L., the Board acknowledges that the veteran may 
have encountered stressful situations while in active 
service.  However, it is the experiencing of specific 
stressor events, rather than the mere presence in an area in 
which combat might arise, that may constitute valid support 
for a diagnosis of PTSD.  See Wood v. Derwinski, 1 Vet.App. 
190, 193 (1991) (noting that "neither appellant's military 
specialty (cannoneer), nor his service records, disclose that 
the nature of his duties exposed him to a more than ordinary 
stressful environment, even given the fact that service in a 
combat zone is stressful in some degree to all who are there, 
whatever their duties and experiences").  

In view of the foregoing, while there is a diagnosis of PTSD 
in the record, there is no verified in-service stressor to 
which the disorder can be linked, as required by 38 C.F.R. § 
3.304(f).  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


